DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the location and orientation of the plurality of light sources as recited in claims 1-6, 19, & 20, and the vehicle light source/s as recited in claims 15-18, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The use of the term Wi-Fi, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 10-12 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a standard and/or protocol and, accordingly, the identification/description is indefinite.  
Claims 10-12 contains the trademark/trade name Wi-Fi.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a standard and/or protocol and, accordingly, the identification/description is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 & 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub No. US 2021/0394923 A1) in view of Klettke (Pub No. US 2018/0273175 A1) & Wang (US Patent No. 9,056,676 B1).  
Regarding claim 1
	Yang teaches an unmanned aerial vehicle, UAV, (See paragraph 0164 & figures 9 & 10, ref # 1) comprising: a plurality of lighting sources, (See paragraph 0170 & figures 9 & 10, ref # 11) the plurality of lighting sources (See figures 9 & 10, ref # 11) comprising at least one lighting element (See figures 9 & 10, ref # 11) operable to illuminate below (See paragraph 0170) the UAV (See figures 9 & 10, ref # 1) and at least one lighting element (See figures 9 & 10, ref # 11) operable to illuminate above (See paragraph 0170) the UAV; (See figures 9 & 10, ref # 1) and wherein the UAV (See figures 9 & 10, ref # 1) is configured to: use the at least one battery (See figures 9 & 10, ref # 9) of the UAV (See figures 9 & 10, ref # 1) to power the plurality of light sources.  (See paragraph 0164 & figures 9 & 10, ref # 11)  
	Yang does not teach wherein the UAV is configured to: receive energy from at least one battery of a vehicle via a physical connection with an interior of the vehicle; use the received energy to charge at least one battery of the UAV; and use the at least one battery of the UAV, charged using the received energy, to power the plurality of light sources.  
	However, Klettke teaches wherein the UAV (See paragraphs 0059-0060 & figures 1 & 2, ref # 10) is configured to: receive energy from at least one battery (See paragraph 0061, “local energy store of the unmanned aircraft”) of a vehicle (See paragraph 0063 & figures 1 & 2, ref # 5) via a physical connection with the vehicle; (See figures 1 & 2, ref # 5) use the received energy to charge at least one battery of the UAV; (See paragraph 0061 & figures 1 & 2, ref # 10) and use the at least one battery of the UAV, (See paragraph 0061 & figures 1 & 2, ref # 10) charged using the received energy, to power the plurality of light sources.  (See paragraphs 0059-0061)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that is configured to: receive energy from at least one battery of a vehicle via a physical connection with the vehicle; use the received energy to charge at least one battery of the UAV; and use the at least one battery of the UAV, charged using the received energy, to power the plurality of light sources as taught by Klettke in the UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.  
	A modified Yang is silent about a physical connection with an interior of the vehicle.  
	However, Wang teaches wherein the UAV (See figures 5, 7, 8, & 16, ref # 110) is configured to: receive energy from at least one battery of a vehicle (See column 25, lines 30-46 & figures 7 & 8, ref # 120) via a physical connection with an interior (See figures 7 & 8) of the vehicle (See column 26, line 50 – column 27, line 5, column 28, line 66 – column 29, lines 10 & 35-43, & figures 7 & 8, ref # 120) or with an exterior (See figure 5) of the vehicle.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that has a physical connection with an interior of the vehicle as taught by Wang in the modified UAV of Yang, so as to reduce drag and protect the UAV and interior of the vehicle from the elements.  

Regarding claim 2
	Yang teaches wherein the plurality of lighting sources (See figures 9 & 10, ref # 11) comprises at least one lighting element (See figures 9 & 10, ref # 11) configured to illuminate in front (See paragraph 0170) of the UAV.  (See figures 9 & 10, ref # 1)  

Regarding claim 3
	Yang teaches wherein the plurality of lighting sources (See figures 9 & 10, ref # 11) comprises at least one lighting element (See figures 9 & 10, ref # 11) configured to illuminate behind (See paragraph 0170) the UAV.  (See figures 9 & 10, ref # 1)  

Regarding claim 4
	Yang teaches wherein the plurality of lighting sources (See figures 9 & 10, ref # 11) comprises at least one lighting element (See figures 9 & 10, ref # 11) configured to illuminate to at least one side (See paragraph 0170) of the UAV.  (See figures 9 & 10, ref # 1)  

Regarding claim 5
	Yang teaches wherein the at least one lighting element (See figures 9 & 10, ref # 11) operable to illuminate below (See paragraph 0170) the UAV (See figures 9 & 10, ref # 1) comprises at least one light-emitting diode, LED.  (See paragraph 0170 & figures 9 & 10, ref # 11)  

Regarding claim 6
	Yang teaches wherein the at least one lighting element (See figures 9 & 10, ref # 11) operable to illuminate above (See paragraph 0170) of the UAV (See figures 9 & 10, ref # 1) comprises at least one light-emitting diode, LED.  (See paragraph 0170 & figures 9 & 10, ref # 11)  

Regarding claim 7
	Yang teaches wherein the UAV (See figures 9 & 10, ref # 1) comprises at least one camera (See figures 9 & 10, ref # 5 & 6) and wherein the UAV (See figures 9 & 10, ref # 1) is configured to use the received energy to power the at least one camera.  (See paragraphs 0164-0165, 0170-0171, & figures 9 & 10, ref # 5 & 6)  

Regarding claim 8
	Yang teaches wherein the UAV (See figures 9 & 10, ref # 1) comprises a plurality of cameras (See figures 9 & 10, ref # 5 & 6) and wherein the UAV (See figures 9 & 10, ref # 1) is configured to use the at least one battery (See figures 9 & 10, ref # 9) of the UAV (See figures 9 & 10, ref # 1) to power at least one of the plurality of cameras.  (See paragraphs 0164-0165, 0170-0171, & figures 9 & 10, ref # 5 & 6)  

Regarding claim 9
	Yang teaches wherein the UAV (See figures 9 & 10, ref # 1) comprises a plurality of cameras (See figures 9 & 10, ref # 5 & 6) and wherein the UAV (See figures 9 & 10, ref # 1) is configured to use the at least one battery (See figures 9 & 10, ref # 9) of the UAV (See figures 9 & 10, ref # 1) to power the plurality of cameras.  (See paragraphs 0164-0165, 0170-0171, & figures 9 & 10, ref # 5 & 6)  

Regarding claim 13
	Yang is silent about wherein the UAV is configured to be operable in at least one autonomous mode.  
	However, Klettke teaches wherein the UAV (See figures 1 & 2, ref # 10) is configured to be operable in at least one autonomous mode.  (See paragraphs 0012-0013 & 0037-0039)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that is configured to be operable in at least one autonomous mode as taught by Klettke in the UAV of Yang, so as to autonomously adjust position.  

Regarding claim 14
	Yang does not teach wherein the vehicle is a car.  
	However, Klettke teaches wherein the vehicle is a car.  (See paragraph 0063 & figure 2, ref # 5)  
	Further, Wang teaches wherein the vehicle is a car.  (See figures 7 & 8, ref # 120)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a vehicle that is a car as taught by either Klettke or Wang in the UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.    

Regarding claim 15
	Yang does not teach wherein the vehicle has at least one light source.  
	However, Klettke teaches wherein the vehicle (See paragraph 0063 & figure 2, ref # 5) has at least one light source.  
	While Klettke does not mention the lights of the vehicle, vehicles have to have head lights, brake lights, and hazard lights in order to be street legal, therefore the vehicle of Klettke would have at least one light source since it is obvious to follow legal codes.  
	Further, Wang teaches wherein the vehicle (See figures 7 & 8, ref # 120) has at least one light source.  (See column 59, lines 47-64)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a vehicle that has at least one light source as taught by either Klettke or Wang in the UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.  

Regarding claim 16
	Yang does not teach wherein the at least one light source of the vehicle comprises at least one brake light.  
	However, Klettke teaches wherein the at least one light source of the vehicle (See paragraph 0063 & figure 2, ref # 5) comprises at least one brake light.  
	While Klettke does not mention the lights of the vehicle, vehicles have to have head lights, brake lights, and hazard lights in order to be street legal, therefore the vehicle of Klettke would have at least one brake light since it is obvious to follow legal codes.  
	Further, Wang teaches wherein the at least one light source of the vehicle (See figures 7 & 8, ref # 120) comprises at least one brake light.  (See column 59, lines 47-64)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an at least one light source of the vehicle comprises at least one brake light as taught by either Klettke or Wang in the UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.  

Regarding claim 17
	Yang does not teach wherein the at least one light source of the vehicle comprises at least one hazard light.  
	However, Klettke teaches wherein the at least one light source of the vehicle (See paragraph 0063 & figure 2, ref # 5) comprises at least one hazard light.  
	While Klettke does not mention the lights of the vehicle, vehicles have to have head lights, brake lights, and hazard lights in order to be street legal, therefore the vehicle of Klettke would have at least one hazard light since it is obvious to follow legal codes.  
	Further, Wang teaches wherein the at least one light source of the vehicle (See figures 7 & 8, ref # 120) comprises at least one hazard light.  (See column 59, lines 47-64)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an at least one light source of the vehicle comprises at least one hazard light as taught by either Klettke or Wang in the UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.  

Regarding claim 18
	Yang does not teach wherein the at least one light source of the vehicle comprises at least one indicator light.  
	However, Klettke teaches wherein the at least one light source of the vehicle (See paragraph 0063 & figure 2, ref # 5) comprises at least one indicator light.  
	While Klettke does not mention the lights of the vehicle, however, vehicles have indicator lights such as check oil lights, engine lights, etc., therefore the vehicle of Klettke would have at least one indicator light since vehicles are well-known to have indicator lights such as check engine lights, check oil lights, etc.  
	Further, Wang teaches wherein the at least one light source of the vehicle (See figures 7 & 8, ref # 120) comprises at least one indicator light.  (See column 59, lines 47-64)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an at least one light source of the vehicle comprises at least one indicator light as taught by either Klettke or Wang in the UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.  

Regarding claim 19
	Yang teaches an unmanned aerial vehicle, UAV, (See paragraph 0164 & figures 9 & 10, ref # 1) comprising: a plurality of light sources, (See paragraph 0170 & figures 9 & 10, ref # 11) the plurality of light sources (See figures 9 & 10, ref # 11) being operable to illuminate at least below (See paragraph 0170) and above (See paragraph 0170) the UAV, (See figures 9 & 10, ref # 1) wherein the UAV (See figures 9 & 10, ref # 1) is configured to use energy to power the plurality of light sources.  (See figures 9 & 10, ref # 11)  
	Yang does not teach wherein the UAV is configured to: receive energy from at least one battery of a vehicle while the UAV is inside the vehicle; and use the received energy to power the plurality of light sources.  
	However, Klettke teaches wherein the UAV (See paragraphs 0059-0060 & figures 1 & 2, ref # 10) is configured to: receive energy from at least one battery of a vehicle (See paragraph 0063 & figures 1 & 2, ref # 5) while the UAV (See figures 1 & 2, ref # 10) is connected to the vehicle; (See figures 1 & 2, ref # 5) and use the received energy to power the plurality of light sources.  (See paragraphs 0059-0061)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that is configured to: receive energy from at least one battery of a vehicle while the UAV is connected to the vehicle; and use the received energy to power the plurality of light sources as taught by Klettke in the UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.  
	A modified Yang is silent about the UAV is inside the vehicle.  
	However, Wang teaches wherein the UAV (See figures 5, 7, 8, & 16, ref # 110) is configured to: receive energy from at least one battery of a vehicle (See column 25, lines 30-46 & figures 7 & 8, ref # 120) while the UAV (See figures 5, 7, 8, & 16, ref # 110) is inside (See figures 7 & 8) the vehicle (See column 26, line 50 – column 27, line 5, column 28, line 66 – column 29, lines 10 & 35-43, & figures 7 & 8, ref # 120) or with an exterior (See figure 5) of the vehicle.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that is configured to receive energy from at least one battery of a vehicle while the UAV is inside the vehicle as taught by Wang in the modified UAV of Yang, so as to reduce drag and protect the UAV and interior of the vehicle from the elements.  

Regarding claim 20
	Yang teaches an unmanned aerial vehicle, UAV, (See paragraph 0164 & figures 9 & 10, ref # 1) comprising: at least one ligh source (See paragraph 0170 & figures 9 & 10, ref # 11) operable to illuminate below (See paragraph 0170) the UAV.  (See paragraph 0170 & figures 9 & 10, ref # 11)  
	Yang does not teach wherein the UAV is configured to receive energy from the vehicle while the UAV is engaged with the interior of the vehicle.  
	However, Wang teaches wherein the UAV (See figures 5, 7, 8, & 16, ref # 110) is configured to receive energy from the vehicle (See column 25, lines 30-46 & figures 7 & 8, ref # 120) while the UAV (See figures 5, 7, 8, & 16, ref # 110) is engaged with the interior of the vehicle.  (See column 26, line 50 – column 27, line 5, column 28, line 66 – column 29, lines 10 & 35-43, & figures 7 & 8, ref # 120)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that is configured to receive energy from the vehicle while the UAV is engaged with the interior of the vehicle as taught by Wang in the UAV of Yang, so as to reduce drag and protect the UAV and interior of the vehicle from the elements.  
	A modified Yang is silent about at least one light source operable to illuminated an interior of a vehicle, the illuminated interior of the vehicle being at least below the UAV; at least one camera operable to output image data representing the interior of the vehicle.  
	However, Klettke teaches a UAV (See paragraphs 0059-0060 & figures 1 & 2, ref # 10) with at least one light source (See paragraph 0060) operable to illuminated an interior of a vehicle, (See paragraphs 0059-0061 & figures 1 & 2, ref # 5) the illuminated interior of the vehicle (See paragraphs 0059-0061 & figures 1 & 2, ref # 5) being at least below the UAV; (See paragraphs 0059-0060 & figures 1 & 2, ref # 10) at least one camera (See paragraph 0060) operable to output image data representing the interior of the vehicle.  (See paragraphs 0059-0061 & figures 1 & 2, ref # 5)  
	Klettke teaches the unmanned aircraft may be charged and the other functional modules may be operated while electrically connected to the vehicle. (See paragraph 0061)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that has at least one light source operable to illuminated an interior of a vehicle, the illuminated interior of the vehicle being at least below the UAV; at least one camera operable to output image data representing the interior of the vehicle as taught by Klettke in the modified UAV of Yang, so as to recharge the battery (local energy storage) of the UAV.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub No. US 2021/0394923 A1) in view of Klettke (Pub No. US 2018/0273175 A1) & Wang (US Patent No. 9,056,676 B1) as applied to claim 1 above, and further in view of Clark et al. (Pub No. US 2016/0363939 A1).  
Regarding claim 10
	A modified Yang is silent about wherein the UAV comprises a radio frequency, RF, transmitter configured to transmit data, at one or more frequencies between 20 kHz and 300 GHz, in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi. 
	However, Clark teaches wherein the UAV (See figures 1-3, ref # 105) comprises a radio frequency, RF, transmitter (See figures 1-3, ref # 308) configured to transmit data, at one or more frequencies between 20 kHz and 300 GHz, (See paragraphs 0027 & 0045) in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi.  (See paragraphs 0027 & 0045)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that comprises a radio frequency, RF, transmitter configured to transmit data, at one or more frequencies between 20 kHz and 300 GHz, in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi as taught by Clark in the modified UAV of Yang, so as to communicate data to  base stations.  

Regarding claim 11
	A modified Yang is silent about wherein the UAV comprises a radio frequency, RF, receiver configured to receive data, at one or more frequencies between 20 kHz and 300 GHz, in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi.  
	However, Clark teaches wherein the UAV (See figures 1-3, ref # 105) comprises a radio frequency, RF, receiver (See figures 1-3, ref # 308) configured to receive data, at one or more frequencies between 20 kHz and 300 GHz, (See paragraphs 0027 & 0045) in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi.  (See paragraphs 0027 & 0045)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that comprises a radio frequency, RF, receiver configured to receive data, at one or more frequencies between 20 kHz and 300 GHz, in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi as taught by Clark in the modified UAV of Yang, so as to communicate data to base stations.  

Regarding claim 12
	A modified Yang is silent about wherein the UAV comprises a radio frequency, RF, transceiver configured to transmit and receive data, at one or more frequencies between 20 kHz and 300 GHz, in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi.  
	However, Clark teaches wherein the UAV (See figures 1-3, ref # 105) comprises a radio frequency, RF, transceiver (See figures 1-3, ref # 308) configured to transmit and receive data, at one or more frequencies between 20 kHz and 300 GHz, (See paragraphs 0027 & 0045) in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi. (See paragraphs 0027 & 0045)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a UAV that comprises a radio frequency, RF, transceiver configured to transmit and receive data, at one or more frequencies between 20 kHz and 300 GHz, in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi as taught by Clark in the modified UAV of Yang, so as to communicate data to base stations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Kuhara et al. (Pub No. US 2017/0233099 A1) discloses a UAV comprising a plurality of light sources, at least one light element operable to illuminate below the UAV, at least one light element operable to illuminate above the UAV, and at least one battery of the UAV to power the plurality of light sources.  The reference Torii et al. (Pub No. US 2020/0209894 A1) discloses a UAV, a transceiver configured to transmit and receive data, at one or more frequencies between 20 kHz and 300 GHz, in accordance with at least one standard and/or protocol, the at least one standard and/or protocol being different from both Bluetooth and Wi-Fi.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647